DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/472,791, filed on 09/13/2021, claims foreign priority to JAPAN 2020-155941 filed on 09/17/2020.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-11, filed on 09/13/2021, are pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such claim limitations are “means for generating a chromatogram” (claims 5 and 7), “means for generating or selecting” (claim 5), “means for changing conditions for peak detection” (claims 5 and 6), and “Means for displaying a display element” (claim 7).  Corresponding structure is at least disclosed as “The above mass spectrum processing method can be implemented by hardware or software functions.  In the case of the latter, a program for executing the above mass spectrum processing method is installed in an information processing device via a portable storage medium or a network. The concept of the information processing device encompasses a computer, a mass spectrum processing apparatus, a mass spectrometry apparatus, a mass spectrometry system, and the like” (¶ 0052) in the written Specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 applicant uses the phrase “located in a space defined by a first degree of similarity axis and a second degree of similarity axis” (line 4-5).  Examiner is unclear as to the meaning of “a first degree of similarity axis” and “a second degree of similarity axis.”  The specification states, with regard to “a judgment region located in a space defined by a first degree of similarity axis and a second degree of similarity axis” that the  “judgment region may be defined based on information obtained from the first degree of similarity and the second degree of similarity (for example, a difference between the degrees of similarity) (Specification, page 8 2nd paragraph).  Examiner will examine claim 2 where “a first degree of similarity axis” and “a second degree of similarity axis” are the numeric values for the first degree of similarity and the second degree of similarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al., “Evaluation of the DotMap algorithm for locating analytes of interest based on mass spectral similarity in data collected using comprehensive two-dimensional gas chromatography coupled with time-of-flight mass spectrometry” downloaded from file:///C:/Users/dkaravias/Downloads/1-s2.0-S0021967305011854-main%20(1).pdf  in view of  Jeung, U.S. Pub. No. 2010/0158385 A1.

Regarding Independent claim 1 Hope teaches:
	“A mass spectrum processing apparatus” (Hope, abstract) comprising: 
	“a first calculator configured to calculate a first degree of similarity between a first representative value array that represents a target mass spectrum obtained by mass spectrometry of a sample and a first corresponding value array that is selected from a standard mass spectrum in a library according to a corresponding relationship with the first representative value array” (Hope page 185, col 1 line 3-col 2 line 3, page 186 col 1 line 40-page 187 col 1 line 14:  Hope teaches “At those coordinates a spectrum was extracted from the original baseline corrected GC x GC-TOF-MS data matrix and sent to the NIST MS Search program where a similarity search was conducted.  The NIST MS Search program returns a match between the spectrum being searched and the spectra of the library hit to which it is matched” (page 188 col 1 line 4-11) where “the spectrum being searched” discloses “target mass spectrum,” “the spectra of the library” discloses  “a standard mass spectrum in a library,”  “data matrix” discloses the first and second “representative value array,” and “similarity search” done to find a “match factor” discloses calculating “a first degree of similarity”).
	“a second calculator configured to calculate a second degree of similarity” (Hope, page 188, col 1 line 12-page 189 col 1 line 8:  Hope teaches “A reverse match factor is also calculated in a similar fashion, but in the case of the reverse match, peaks that are present in the sample spectrum but not present in the library best match spectrum are not penalized when computing the reverse match factor” (page 188 col 1 line 12-16) where “reverse match” discloses “a second degree of similarity”). 
	While Hope teaches a “reverse match” as a “second degree of similarity” Hope does not explicitly teach the “reverse match” is a degree of similarity determined between a “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum”
	Jeung teaches:  the “reverse match” is a degree of similarity determined between a “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum” 	 (Jeung, ¶ 0029:  Jeung teaches “Such a technique for measuring a degree of similarity is based on a ‘reverse’ matching in which each peak in the reference spectrum is compared against a plurality of peaks in the input spectrum, not the other way around” disclosing “reverse matching”  is a degree of similarity between “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum” where “reference spectrum” discloses “standard mass spectrum” and “input spectrum” discloses “target mass spectrum”).
	It would have been obvious to one of ordinary skill in the art to apply the “reverse match” as explicitly defined by Jeung to the technique of analyzing complex mixtures as taught by Hope.  Jeung teaches a type of similarity matching as “a ‘reverse’ matching in which each peak in the reference spectrum is compared against a plurality of peaks in the input spectrum, not the other way around” is applicable in the art.  One of ordinary skill in the art would appreciate the explicit definition of “reverse matching” as Jeung provides in order to eliminate any confusion as to the how the “second degree of similarity” has been calculated thereby providing a system where the match score is not lowered when the target mass spectrum has extra peaks that are not in the reference spectrum providing a better match.
	Hope teaches:
	“an evaluator configured to judge, based on the first degree of similarity and the second degree of similarity, that the target mass spectrum is in a composite state in which the target mass spectrum is derived from a plurality of compounds” (Hope, page 188  col 2 line 3-page 189 col 1 line 8:  Hope teaches the “difference in the reverse and similarity match factors can be used as an indicator of peak overlap” (page 188, col 2 line 6-7) where a reason for the “peak overlap” is due to the presence of an interfering analyte (page 188 col 2 line 16-page 188 col 1 line 8) disclosing “the target mass spectrum is in a composite state in which the target mass spectrum is derived from a plurality of compounds” as “peak overlap” discloses a “composite state”).  

Regarding claim 2 Hope teaches:
	“the evaluator judges that the target mass spectrum is in the composite state when a combination of the first degree of similarity and the second degree of similarity belongs to a judgment region located in a space defined by a first degree of similarity axis and a second degree of similarity axis” (Hope,  page 188  col 2 line 3-page 189 col 1 line 8:  Hope teaches determining a numeric value from 0-999 for both a “reverse match factor” and a “similarity match factor” (page 188, col 1 line 4-13).  Hope teaches the “difference in the reverse and similarity match factors can be used as an indicator of peak overlap” (page 188, col 2 line 6-7) where the “difference” is a numeric value representing the difference of the numeric value of the “reverse match factor” and the numeric value of the “similarity match factor” (page 188 col 2 line 3-7).  The reason for the “peak overlap” is due to the presence of an interfering analyte (page 188 col 2 line 16-page 188 col 1 line 8) disclosing “the target mass spectrum is in a composite state” and “difference in the reverse and similarity match factors” disclose “a combination of the first degree of similarity and the second degree of similarity” where the “difference” is a numeric value “located in a space defined by a first degree of similarity axis and a second degree of similarity axis”).

Regarding claim 3 Hope teaches:
	“the evaluator comprises a third calculator configured to calculate a difference between the first degree of similarity and the second degree of similarity as a difference between the degrees of similarity and a judgment unit configured to judge that the target mass spectrum is in the composite state based on the difference between the degrees of similarity” (Hope,  page 188  col 2 line 3-page 189 col 1 line 8:  Hope teaches the “difference in the reverse and similarity match factors can be used as an indicator of peak overlap” (page 188, col 2 line 6-7) where a reason for the “peak overlap” is due to the presence of an interfering analyte (page 188 col 2 line 16-page 188 col 1 line 8) disclosing “calculate a difference between the first degree of similarity and the second degree of similarity as a difference between the degrees of similarity and a judgment unit configured to judge that the target mass spectrum is in the composite state based on the difference between the degrees of similarity”).

Regarding claim 4 Hope teaches:
	“comprising a search unit configured to perform a library search based on the target mass spectrum and generate a list of candidate compounds” (Hope, page 186 col 1 line 40-col 2 line 20:  Hope teaches “DotMap is an algorithm that searches an entire GC x GC-TOF-MS data set to find those spectra that best match the target spectrum of interest” (page 186 col 1 line 42-44) where the “algorithm” performs “a library search based on the target mass spectrum and generate a list of candidate compounds”, wherein 
	“the third calculator calculates the difference between the degrees of similarity by subtracting the first degree of similarity from the second degree of similarity” (Hope, page 186 col 1 line 40-col 2 line 20:  Hope teaches the “difference in the reverse and similarity match factors can be used as an indicator of peak overlap” (page 188, col 2 line 6-7) disclosing “calculates the difference between the degrees of similarity by subtracting the first degree of similarity from the second degree of similarity”). 
	“the judgment unit judges that the target mass spectrum is in the composite state when, in the list of candidate compounds, all candidates in a group of candidate compounds having the second degree of similarity greater than or equal to a threshold s1 have a difference between the degrees of similarity that is greater than or equal to a threshold s2” (Hope, page 186 col 1 line 40-col 2 line 20:  Hope teaches “A reverse match factor is also calculated in a similar fashion” where the “calculated in a similar fashion” refers to how the similarity match is calculated.  Hope teaches “The empirically determined and applied threshold used in all DotMap analyses reported herein is defined as 90% of the maximum dot product value above the median value of all dot products in the raw DotMap data” (page 186 col 2 line 8-12) disclosing “candidates in a group of candidate compounds having the second degree of similarity greater than or equal to a threshold s1.”  Hope teaches the “difference in the reverse and similarity match factors can be used as an indicator of peak overlap” (page 188, col 2 line 6-7) where a reason for the “peak overlap” is due to the presence of an interfering analyte (page 188 col 2 line 16-page 188 col 1 line 8) disclosing “the target mass spectrum is in a composite state”  as “peak overlap” discloses a “composite state”). 
	Hope does not explicitly teach the a “threshold”  when determining the “difference in the reverse and similarity match factors.”
	A person of ordinary skill in the art would understand the need for a threshold when making determinations involving a range of numbers like the “differences” as a quantitative threshold would have the expected results that the determinations would be uniform (KSR).   

Regarding claim 5 Hope teaches:
	“ means for generating a chromatogram based on a mass spectrum array obtained by repeating mass spectrometry on a plurality of components temporally separated from the sample,”
	“means for generating or selecting, as the target mass spectrum, a mass spectrum corresponding to a peak included in the chromatogram from the mass spectrum array”  (Hope, Fig 1A, page 187 line 19-53:  Hope teaches searching the “data set for mass spectra that are similar to the target spectrum, high those regions with similar spectra in a GCxGC contour plot, extract the mass spectrum from the raw data in the highlighted region and search that extracted analyte spectrum against a library of spectra using the NIST MS Search program” (page 187 col 1 line 19-26) where the “GCxGC contour plot” a “total ion current (TIC) GCxGC chromatogram” (page 187 col 1 line 33-34) thereby disclosing  “generating a chromatogram based on a mass spectrum array obtained by repeating mass spectrometry on a plurality of components temporally separated from the sample.”  The “extract the mass spectrum from the raw data in the highlighted region” discloses the “a mass spectrum corresponding to a peak included in the chromatogram” and “search that extracted analyte spectrum against a library of spectra using the NIST MS Search program” discloses a ““means for generating or selecting”).  	
	“means for changing conditions for peak detection performed on the chromatogram when a judgment that the target mass spectrum is in the composite state is obtained” (Hope, page 188 col 1 line 12-page 189 col 1 line 8:  Hope teaches using different concentrations of TEPT when calculating similarities (page 188 col 2 line 3-16) thereby disclosing ““means for changing conditions for peak detection performed on the chromatogram”).  

Regarding claim 7 Hope teaches:
	“means for generating a chromatogram having a retention time axis based on a mass spectrum array obtained by repeating mass spectrometry on a plurality of components temporally separated from the sample” (Hope, Fig 1A, page 187 line 19-53:  Hope teaches searching the “data set for mass spectra that are similar to the target spectrum, high those regions with similar spectra in a GCxGC contour plot, extract the mass spectrum from the raw data in the highlighted region and search that extracted analyte spectrum against a library of spectra using the NIST MS Search program” (page 187 col 1 line 19-26) where the “GCxGC contour plot” a “total ion current (TIC) GCxGC chromatogram” (page 187 col 1 line 33-34) thereby disclosing  “generating a chromatogram having a retention time axis based on a mass spectrum array obtained by repeating mass spectrometry on a plurality of components temporally separated from the sample” as depicted in fig 1.  
	“means for displaying a display element indicating a period or a segment in which the judgment that the target mass spectrum is in the composite state is obtained, along with the chromatogram” (Hope, fig. 1A depicts a chromatogram and fig 1B depicts evidence of overlap indicating a “composite state”(see claim 1 above). 
  
Regarding claim 8 Hope teaches:
	“the first degree of similarity is a degree of forward similarity that has a characteristic of being lower as the likelihood that the target mass spectrum is a composite mass spectrum derived from a plurality of compounds is higher, and” 
	“the second degree of similarity is a degree of reverse similarity that has a characteristic of being higher as the likelihood that the target mass spectrum includes the standard mass spectrum is higher” (Hope, page 188 col 1 line 12-page 189 col 1 line 8:  Hope teaches calculating a “reverse match factor” where “in the case of the reverse match, peaks that are present in the sample spectrum but not present in the library best match spectrum are not penalized when computing the reverse match factor” (page 188 line 12-16) as they are when calculating the “similarity match factor” (the “forward similarity” see claim 1 above).  Hope cites two cases where the reverse match factor is higher than the similarity match factor (page 188 col 2 line 3-6, and line 11-16) thereby disclosing “the first degree of similarity is a degree of forward similarity that has a characteristic of being lower as the likelihood that the target mass spectrum is a composite mass spectrum derived from a plurality of compounds is higher, and the second degree of similarity is a degree of reverse similarity that has a characteristic of being higher as the likelihood that the target mass spectrum includes the standard mass spectrum is higher”).  

Regarding claim 9 Hope teaches:
	“the first representative value array is composed of a plurality of numerical values that are greater than or equal to a threshold p1 among all numerical values constituting the target mass spectrum, and” 
	“the second representative value array is composed of a plurality of numerical values that are greater than or equal to a threshold p2 among all numerical values constituting the standard mass spectrum” (Hope, page 186 col 1 line 40-col 2 line 20:  Hope teaches “the empirically determined and applied threshold used in all DotMap analysis reported herein is defined as 90% of the maximum dot product value above the median value of all dot products in the DotMap data”  (page 186 line 8-12) where the dot product contains the “abundance or ion counts of m/z signals in the target spectrum of interest,” “the abundances of m/z signals at each point in the tow-dimensional GCxGC ‘data’ space,” and “the vector containing values used for weighting the signals such that higher m/z signals contribute more to the classification” (Eqn. 1, page 186 col 1 line 53-col 2 line 2).  As the threshold is “90% of the maximum dot product value above the median value of all dot products in the DotMap data” it is different for each spectrum represented by a “value array”).

Regarding Independent claim 10 Hope teaches:
	“A mass spectrum processing method (Hope, abstract) comprising the steps of:” 
	“computing a first degree of similarity between a first representative value array that represents a target mass spectrum obtained by mass spectrometry of a sample and a first corresponding value array that is selected from a standard mass spectrum in a library according to a corresponding relationship with the first representative value array (Hope page 185, col 1 line 3-col 2 line 3, page 186 col 1 line 40-page 187 col 1 line 14:  Hope teaches “At those coordinates a spectrum was extracted from the original baseline corrected GC x GC-TOF-MS data matrix and sent to the NIST MS Search program where a similarity search was conducted.  The NIST MS Search program returns a match between the spectrum being searched and the spectra of the library hit to which it is matched” (page 188 col 1 line 4-11) where “the spectrum being searched” discloses “target mass spectrum,” “the spectra of the library” discloses  “a standard mass spectrum in a library,”  “data matrix” discloses the first and second “representative value array,” and “similarity search” done to find a “match factor” discloses calculating “a first degree of similarity”). 
	“computing a second degree of similarity (Hope, page 188, col 1 line 12-page 189 col 1 line 8:  Hope teaches “A reverse match factor is also calculated in a similar fashion, but in the case of the reverse match, peaks that are present in the sample spectrum but not present in the library best match spectrum are not penalized when computing the reverse match factor” (page 188 col 1 line 12-16) where “reverse match” discloses “a second degree of similarity” ).
	Hope teaches a “reverse match” as a “second degree of similarity” however, Hope does not explicitly teach the “reverse match” is a degree of similarity determined between a “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum according to a corresponding relationship with the second representative value array”
	Jeung teaches:  the “reverse match” is a degree of similarity determined between a “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum” 	 (Jeung, ¶ 0029:  Jeung teaches “Such a technique for measuring a degree of similarity is based on a ‘reverse’ matching in which each peak in the reference spectrum is compared against a plurality of peaks in the input spectrum, not the other way around” disclosing “reverse matching”  is a degree of similarity between “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum” where “reference spectrum” discloses “standard mass spectrum” and “input spectrum” discloses “target mass spectrum”).
	It would have been obvious to one of ordinary skill in the art to apply the “reverse match” as explicitly defined by Jeung to the technique of analyzing complex mixtures as taught by Hope.  Jeung teaches a type of similarity matching as “a ‘reverse’ matching in which each peak in the reference spectrum is compared against a plurality of peaks in the input spectrum, not the other way around” is applicable in the art.  One of ordinary skill in the art would appreciate the explicit definition of “reverse matching” as Jeung provides in order to eliminate any confusion as to the how the “second degree of similarity” has been calculated thereby providing a system where the match score is not lowered when the target mass spectrum has extra peaks that are not in the reference spectrum providing a better match.
	Hope teaches:
	“judging that the target mass spectrum is a composite mass spectrum derived from a plurality of compounds, or providing information indicating the possibility that the target mass spectrum is the composite mass spectrum, based on the first degree of similarity and the second degree of similarity” (Hope, page 188  col 2 line 3-page 189 col 1 line 8:  Hope teaches the “difference in the reverse and similarity match factors can be used as an indicator of peak overlap” (page 188, col 2 line 6-7) where a reason for the “peak overlap” is due to the presence of an interfering analyte (page 188 col 2 line 16-page 188 col 1 line 8) disclosing “the target mass spectrum is a composite mass spectrum derived from a plurality of compounds, or providing information indicating the possibility that the target mass spectrum is the composite mass spectrum” as “peak overlap” discloses a “composite state”).  
  
Regarding Independent claim 11 Hope teaches:
	“A non-transitory storage medium storing a program to be executed in an information processing device, the program comprising” 
	“a function of computing a first degree of similarity between a first representative value array that represents a target mass spectrum obtained by mass spectrometry of a sample and a first corresponding value array that is selected from a standard mass spectrum in a library according to a corresponding relationship with the first representative value array” (Hope page 185, col 1 line 3-col 2 line 3, page 186 col 1 line 40-page 187 col 1 line 14:  Hope teaches “At those coordinates a spectrum was extracted from the original baseline corrected GC x GC-TOF-MS data matrix and sent to the NIST MS Search program where a similarity search was conducted.  The NIST MS Search program returns a match between the spectrum being searched and the spectra of the library hit to which it is matched” (page 188 col 1 line 4-11) where “the spectrum being searched” discloses “target mass spectrum,” “the spectra of the library” discloses  “a standard mass spectrum in a library,”  “data matrix” discloses the first and second “representative value array,” and “similarity search” done to find a “match factor” discloses calculating “a first degree of similarity”). 
	“a function of computing a second degree of similarity” (Hope, page 188, col 1 line 12-page 189 col 1 line 8:  Hope teaches “A reverse match factor is also calculated in a similar fashion, but in the case of the reverse match, peaks that are present in the sample spectrum but not present in the library best match spectrum are not penalized when computing the reverse match factor” (page 188 col 1 line 12-16) where “reverse match” discloses “a second degree of similarity”).
	Hope teaches a “reverse match” as a “second degree of similarity” Hope does not explicitly teach the “reverse match” is a degree of similarity determined between a “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum according to a corresponding relationship with the second representative value array”
	Jeung teaches:  the “reverse match” is a degree of similarity determined between a “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum” 	 (Jeung, ¶ 0029:  Jeung teaches “Such a technique for measuring a degree of similarity is based on a ‘reverse’ matching in which each peak in the reference spectrum is compared against a plurality of peaks in the input spectrum, not the other way around” disclosing “reverse matching”  is a degree of similarity between “second representative value array that represents the standard mass spectrum and a second corresponding value array that is selected from the target mass spectrum” where “reference spectrum” discloses “standard mass spectrum” and “input spectrum” discloses “target mass spectrum”).
	It would have been obvious to one of ordinary skill in the art to apply the “reverse match” as explicitly defined by Jeung to the technique of analyzing complex mixtures as taught by Hope.  Jeung teaches a type of similarity matching as “a ‘reverse’ matching in which each peak in the reference spectrum is compared against a plurality of peaks in the input spectrum, not the other way around” is applicable in the art.  One of ordinary skill in the art would appreciate the explicit definition of “reverse matching” as Jeung provides in order to eliminate any confusion as to the how the “second degree of similarity” has been calculated thereby providing a system where the match score is not lowered when the target mass spectrum has extra peaks that are not in the reference spectrum providing a better match.
	Hope teaches:	 
	“a function of judging that the target mass spectrum is a composite mass spectrum derived from a plurality of compounds, or providing information indicating the possibility that the target mass spectrum is the composite mass spectrum, based on the first degree of similarity and the second degree of similarity” (Hope, page 188  col 2 line 3-page 189 col 1 line 8:  Hope teaches the “difference in the reverse and similarity match factors can be used as an indicator of peak overlap” (page 188, col 2 line 6-7) where a reason for the “peak overlap” is due to the presence of an interfering analyte (page 188 col 2 line 16-page 188 col 1 line 8) disclosing “the target mass spectrum is a composite mass spectrum derived from a plurality of compounds, or providing information indicating the possibility that the target mass spectrum is the composite mass spectrum” as “peak overlap” discloses a “composite state”).
	Hope does not explicitly teach a “non-transitory storage medium storing a program to be executed in an information processing device.”
	Jeung teaches:
	a “non-transitory storage medium storing a program to be executed in an information processing device” (Jeung, fig 6).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the technique of analyzing complex mixtures as taught by Hope by including the use of a modern general purpose computer with a “non-transitory storage medium” that stores “a program to be executed” because general purpose computer systems are well known to collect and manipulate data. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hope in view of Jeung as applied to claim 5 above, and further in view of Harvey, “General Theory of Column Chromatography” downloaded from https://chem.libretexts.org/Courses/BethuneCookman_University/B-CU%3A_CH-345_Quantitative_Analysis/Book%3A_Analytical_Chemistry_2.1_(Harvey)/12%3A_Chromatographic_and_Electrophoretic_Methods/12.02%3A_General_Theory_of_Column_Chromatography.  

Regarding claim 6 Hope teaches: 
	“the means for changing the conditions reduces a time width that is the condition for the peak detection when the judgment that the target mass spectrum is in the composite state is obtained, and” 
	“after the time width is changed, the peak detection is performed again on the chromatogram” (Hope, page 188 col 1 line 12-page 189 col 1 line 8:  Hope teaches using different concentrations of TEPT when calculating similarities (page 188 col 2 line 3-16) leading to the determination the spectrum is in a composite state (see claim 1 above) disclosing “the means for changing the conditions reduces a time width that is the condition for the peak detection when the judgment that the target mass spectrum is in the composite state is obtained” where changing the concentration changes the “time width” as evidenced by Harvey.  Fig. 12.2.2 of Harvey depicts the “time width” changing as the concentration changes (Harvey, 1st page, fig 12.2.2).  Changing the concentrations and performing peak detection on the chromatogram are part of the DotMap algorithm taught by Hope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawaguchi et al., U.S. Pub. No. 2013/0228677 A1, teaches a mass spectrometric system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        12/1/2022